 

Exhibit 10.1

Amendment to Nomination Agreement

This Amendment to Nomination Agreement (the “Amendment”) is entered into as of
November 4, 2020 by and between Houghton Mifflin Harcourt Company, a Delaware
Corporation (the “Company”), and the stockholders party to the Nomination
Agreement (as defined below) (collectively, the “Stockholder”).  Capitalized
terms used and not defined herein have the meanings assigned to them in the
Nomination Agreement.

WHEREAS, the Company and the Stockholder are party to that certain Nomination
Agreement, dated as of December 21, 2016 (the “Nomination Agreement”); and

WHEREAS, the Company and the Stockholder wish to amend the Nomination Agreement
as set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual promises and
covenants contained in this Amendment, the parties hereto agree as follows:

1.The second to last paragraph of Section 2 of the Nomination Agreement is
hereby amended and restated in its entirety to read as follows:

“For purposes of this Agreement, the ‘Restricted Period’ means the period from
the date hereof until November 5, 2020”.

2.Miscellaneous.  Except as modified by this Amendment, all other terms and
conditions of the Nomination Agreement shall remain in full force and effect.
This Amendment may be executed in counterparts, each of which shall be deemed to
be an original, and all of which shall constitute one and the same document.  

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 

 

Company:

 

Houghton Mifflin Harcourt Company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/William F. Bayers

 

Name:

 

William F. Bayers

 

Title:

 

Executive Vice President, General

 

 

 

Counsel & Secretary

 

 

--------------------------------------------------------------------------------

 

Stockholders:

 

Anchorage Capital Master Offshore, Ltd.

 

 

 

 

 

By:

 

Anchorage Capital Group, L.L.C., its Investment Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Natalie Birrell

 

Name:

 

Natalie Birrell

 

Title:

 

Chief Operating Officer

 

 

 

 

 

PCI Fund LLC

 

 

 

 

 

By:

 

Anchorage Capital Group, L.L.C., its Investment Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Natalie Birrell

 

Name:

 

Natalie Birrell

 

Title:

 

Chief Operating Officer

 

 

 